By the Court,
Kingman, J.
On the 25th of February, 1360, a law was passed providing for the location of the county seat of Franklin county, by submitting the same to a vote of the electors of that county. For alleged errors in the returns of the election, the Judge of the Third Judicial District, on the 19th day of May, 1860, granted an injunction prohibiting the county officers from removing their offices from Minneola to Peoria City, which latter place had been declared the county seat by the board of county commissioners.
On the 30th day of July, 1860, the Judge of that District, in chambers, made an order dissolving the injunction.
This order is brought up here by writ of error. The order, ■so far as it discharged the injunction, is undoubtedly right. The plaintiff had not made out a prima facie case by his petition, to authorize an injunction. Among other defects, the plaintiff had not shown any right to bring the suit, nor any interest in the result; had not even averred that he was a voter, or a citizen, or resident of Franklin county.
But the Judge undertook, at the same time, to settle the whole ease at chambei’s, declaring the acts of the commissioners valid, and establishing the county seat at Peoria City. This was beyond his power to do at chambers. The adverse party had been notified that the motion would be to dissolve the injunction. The Judge proceeded to try the case, and finally dispose of it at chambers. This is error.
*142A mandate will be sent to the Court below, directing it to sustain the order, so far as it dissolved the injunction, and disregarding the other part of it. The costs in this Court will be equally divided between.the plaintiff and defendants in error, for which judgment is given, and execution awarded.